Title: From Thomas Jefferson to James Taylor, Jr., 28 August 1801
From: Jefferson, Thomas
To: Taylor, James, Jr.


Sir
Monticello Aug. 28. 1801.
The term of payment for the two last pipes of wine being now at hand I have desired mr John Barnes of Georgetown to remit you in the first week of the month now about to enter seven hundred dollars: which if my memory serves me (for I have not my papers here) is the sum due. if you have now remaining on hand any of the same quality I would gladly take two pipes more, payable at 90. days. accept assurances of my respect.
Th: Jefferson
